 

Exhibit 10.1

FIRST AMENDMENT

TO

STOCKHOLDERS AGREEMENT

This First Amendment to Stockholders Agreement (this “Amendment”), dated as of
September 17, 2015, between Zayo Group Holdings, Inc., a Delaware corporation
(the “Company”) and each Participant listed on the signature pages hereto,
amends that certain Stockholders Agreement between the Company and each
Participant named therein, dated as of October 22, 2014 (the “Stockholders
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Stockholders Agreement.

WHEREAS, pursuant to Section 4.5 of the Stockholders Agreement, the parties
signatory hereto desire to amend the terms of the Stockholders Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto hereby agree as follows with respect to the Company and each
Participant, severally, as to such Participant, and not jointly:

1. Release of Equity Securities under the Alternative Transfer Protocol.  Each
of the undersigned Participants hereby acknowledges and agrees that,
simultaneous with the execution of this Amendment, certain Participants have
initiated the Alternative Transfer Protocol under Section 3.5 of the
Stockholders Agreement and, accordingly, the Aggregate ATP Equity Security
Amount shall be, and hereby is, released from the restrictions on transfer
pursuant to the Stockholders Agreement, subject only to (i) the restrictions on
sale set forth in Sections 3.1(g) and (h) and (ii) in the event the transfer of
such shares is sought pursuant to a Coordinated Block Trade, the Coordinated
Block Trade rights set forth in Section 3.6 of the Stockholders Agreement, as
amended hereby.  The Company agrees to provide all Participants the Share
Allocation Notice pursuant to Section 3.5(b) of the Stockholders Agreement
within five (5) calendar days after the date hereof.  Following the release of
the Aggregate ATP Equity Security Amount, the Alternative Transfer Protocol
shall no longer be available to Participants.  For the avoidance of doubt and
notwithstanding anything to the contrary in Section 3.5 of the Stockholders
Agreement, the Equity Securities released pursuant to the Alternative Transfer
Protocol shall be subject only to the restrictions on sale set forth in Sections
3.1(g) and (h) and, in the event such shares are sought to be transferred
pursuant to a Coordinated Block Trade, the Coordinated Block Trade rights set
forth in Section 3.6 of the Stockholders Agreement, as amended hereby.

2. Definitions.

a. Article I of the Stockholders Agreement (Definitions) is amended to add the
following additional defined terms in their proper alphabetical sequence:

“Additional Participant” has the meaning set forth in Section 3.6(a).

“Advisor” has the meaning set forth in Section 3.6(b)(iii).

“Block Trade Notice” has the meaning set forth in Section 3.6(a).

“Block Trade Request” has the meaning set forth in Section 3.6(a).

“Commission” means the U.S. Securities and Exchange Commission or any successor
governmental agency that administers the Securities Act and the Exchange Act.

“Company Representative” means Ken desGarennes or any successor Chief Financial
Officer of the Company.

“Coordinated Block Trade” means a block trade executed pursuant to Section 3.6
of the Agreement.

“Counterparty” means the underwriters, broker-dealer or other agent that
purchases or facilitates the disposition of Equity Securities pursuant to a
Coordinated Block Trade.

“Cutback” has the meaning set forth in Section 3.6(d).

“Electing Participants” has the meaning set forth in Section 3.6(a).

“Eligible Securities” means the total number of Equity Securities (as defined in
the Stockholders Agreement) held by a Participant as of the date of the
Amendment, excluding the number of Equity Securities released to such
Participant pursuant to the Alternative Transfer Protocol.

“Eligible Transfer” has the meaning set forth in Section 3.1(e).

 

--------------------------------------------------------------------------------

 

“Excess Sale Notice” has the meaning set forth in Section 3.1(h).

“Execution Committee” means a representative selected by Columbia Capital and a
representative selected by M/C Venture Partners.  The initial members of the
Execution Committee shall be Gillis Cashman and John Siegel.  An act of the
Execution Committee shall require the consent of both Execution Committee
members.

“Losses” has the meaning set forth in Section 3.6(l).

“Maximum Number” has the meaning set forth in Section 3.6(d).

“Participant Group” means each group of Affiliated Participants, taken as a
whole.

“Release Date” has the meaning set forth in Section 3.1(e).

“Requesting Participants” has the meaning set forth in Section 3.6(a).

“Trade Expenses” means all expenses incident to the Company’s performance of or
compliance with this Agreement in connection with each Requested Block Trade,
including, without limitation, all registration, filing, listing and National
Association of Securities Dealers, Inc. fees, all fees and expenses of complying
with securities or blue sky laws, all word processing, duplicating and printing
expenses, all messenger and delivery expenses, any transfer taxes, the fees and
expenses of the Company’s legal counsel and independent public accountants,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, the reasonable fees and
disbursements of one counsel for all Participants participating in each such
block trade (which counsel shall be selected by the Participants holding a
majority of the Equity Securities requested to be included in such block
trade),  and any fees and disbursements of a Counterparty customarily paid by
issuers of securities; provided, that Trade Expenses shall not include transfer
taxes, discounts and commissions of a Counterparty, or the fees and expenses of
the Advisor.

b. The definition of “Affiliate” in Article I of the Stockholders Agreement
(Definitions) is hereby amended, restated, and replaced in its entirety as set
forth below:

“Affiliate” or “Affiliated” with respect to (a) a Participant, means (i) any
Person that, directly or indirectly, through one or more intermediaries, is in
control of, is controlled by, or is under common control with, such Participant,
(ii) any Person who is a general partner, manager, director or officer (A) of
such Participant or (B) of any Person described in clause (i) above, or (iii)
any affiliated funds advised or managed by the same investment manager (or any
of its Affiliates) as such Participant; (b) the Company, means (1) any Person
that, directly or indirectly, is in control of, is controlled by, or is under
common control with, the Company or (2) any Person who is a general partner,
manager, director or officer (A) of the Company or (B) of any Person described
in clause (1) above and (C) any natural person, any member of the Immediate
Family of such person; and (c) any other Person, means (x) any Person that,
directly or indirectly, through one or more intermediaries, is in control of, is
controlled by, or is under common control with, such other Person, (y) any
Person who is a general partner, manager, director or officer (A) of such other
Person or (B) of any Person described in clause (x) above, or (z) any affiliated
funds advised or managed by the same investment manager (or any of its
Affiliates) as such other Person.  For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) of a Person shall mean the power, directly or
indirectly, (y) to vote 50% or more of the securities having ordinary voting
power for the election of directors of such Person whether by ownership of
securities, contract, proxy or otherwise, or (z) otherwise to direct or cause
the direction of the management and policies of such Person whether by ownership
of securities, contract, proxy or otherwise.

3. Transfers of Equity Securities.  Section 3.1 of the Stockholders Agreement
(Transfers of Equity Securities) is hereby amended, restated, and replaced in
its entirety as set forth below:

3.1 Transfers of Equity Securities.

(a) Prior to October 23, 2016 (the “Transfer Restriction Period”), each
Participant agrees that such Participant shall not Transfer any of its Equity
Securities, except:

(A) a Transfer that would be permitted by that certain lock-up agreement
previously entered into by such Participant and underwriters of the IPO (each, a
“Lock-up Agreement,” and collectively, the “Lock-up Agreements”), without any
waiver or other similar action by the underwriters of the IPO, during the period
governed by such Lock-up Agreement (as if the Lock-up Agreement applied during
the entire Transfer Restriction Period), as stated therein (the “Lock-up
Period”); provided, however, that for purposes of this Section 3.1, the Lock-up
Agreements shall be read without regard to clause (ii) of the second proviso in
the second sentence of the second paragraph thereof, which clause restricts
certain Transfers except where no filing under Section 16(a) of the Exchange Act
shall be required or voluntarily made;

2

--------------------------------------------------------------------------------

 

(B) in an underwritten Public Offering;

(C) for bona fide hedging purposes not intended to circumvent the restrictions
contained in this Section 3 (a “Hedging Transaction”);

(D) pursuant to the Alternative Transfer Protocol set forth in Section 3.5,
provided, however, that the Equity Securities released pursuant to the
Alternative Transfer Protocol shall be subject to the restrictions on sale set
forth in Sections 3.1(g) and (h) hereof;

(E) as an Eligible Transfer pursuant to subsection (e) of this Section 3.1; or

(F) in a Coordinated Block Trade effectuated pursuant to Section 3.6 hereof;

(b) Any Transferee (including any Permitted Transferee) that after the Effective
Time acquires Equity Securities from a Participant, other than in connection
with:

(i) a transfer pursuant to clause (A) of this Section 3.1(a), if the Transferee
of such Equity Securities would receive the Equity Securities free from any
requirement or obligation to execute a Lock-up Agreement with the underwriters
of the IPO pursuant to the terms of the Lock-up Agreement (as if the Lock-up
Agreement applied during the entire Transfer Restriction Period), without any
waiver or other similar action by the underwriters of the IPO;

(ii) a Public Offering;

(iii) Hedging Transactions;

(iv) a transfer of Equity Securities released pursuant to the Alternative
Transfer Protocol and otherwise transferred in compliance with this Amendment;

(v) an Eligible Transfer pursuant to subsection (e) of this Section 3.1; or

(vi) pursuant to a Coordinated Block Trade,

shall, as a condition precedent to the Transfer of such Equity Securities to
such Transferee, (w) become a party to this Agreement by completing and
executing a signature page hereto (including the address of such party),
(x) represent in writing to the Company that such Transfer was made in
accordance with Applicable Law, and execute all such other agreements or
documents as may reasonably be requested by the Company (which may include such
other representations and warranties made by the Transferee to the Company as
shall be reasonably requested by the Company), (y) ensure with the transferring
stockholders that any regulatory authorizations needed in connection with such
Transfer are duly obtained, and (z) deliver such signature page and, if
applicable, other agreements and documents to the Company at its address
specified in Section 4.11.  Such Person shall, upon its satisfaction of such
conditions and acquisition of Equity Securities, be a Participant for all
purposes of this Agreement.

(c) Any Transfer or attempted Transfer of Equity Securities in violation of any
provision of this Agreement shall be void, and the Company shall give no effect
thereto.

(d) The Company shall be allowed to waive or shorten this Agreement in its
discretion; provided, however, that, notwithstanding anything herein to the
contrary, if the Transfer restrictions set forth herein are waived or shortened
by the Company for any Participant or any other party bound hereby, the Transfer
restrictions set forth in this Article III shall be deemed to be, and hereby
are, also waived or shortened for all Participants in the same manner on a pro
rata basis (calculated including the shares held by the Participant or other
party bound hereby).

(e) During the Transfer Restriction Period and subject to Section 3.1(g) and (h)
below, each Participant shall be permitted, subject to any then applicable
lock-up agreements, Applicable Law or other contractual restrictions on the
transfer of Equity Securities not imposed by this Agreement, to Transfer the
aggregate number of its Equity Securities (each, an “Eligible Transfer”)
calculated as of the dates (each, a “Release Date”) and based upon the
percentage amounts set forth below:

(i) On and after November 15, 2015, each Participant may Transfer up to 10% of
the Participant’s Eligible Securities;

(ii) On and after February 16, 2016, each Participant may Transfer up to 30% of
the Participant’s Eligible Securities, which amount for the avoidance of doubt
shall include the Eligible Securities released for Transfer pursuant to clause
(i) above;

(iii) On and after May 16, 2016, each Participant may Transfer up to 50% of the
Participant’s Eligible Securities, which amount for the avoidance of doubt shall
include the Eligible Securities released for Transfer pursuant to clauses (i)
and (ii) above;

3

--------------------------------------------------------------------------------

 

(iv) On and after September 16, 2016, each Participant may Transfer up to 75% of
the Participant’s Eligible Securities, which amount for the avoidance of doubt
shall include the Eligible Securities released for Transfer pursuant to clauses
(i), (ii) and (iii) above;  and

(v) On and after October 23, 2016, each Participant may Transfer all of its
remaining Eligible Securities;

provided, that if the number of Equity Securities to be released to any
Participant Group in the aggregate upon any Release Date, as calculated above,
shall be less than 500,000, such Participant Group shall nevertheless be
entitled to have 500,000 Equity Securities released for Transfer at each Release
Date (or such smaller number of Equity Securities as a Participant Group may
then hold).  For the avoidance of doubt, a schedule of Eligible Securities to be
released at each Release Date is attached as Exhibit A, and the Company shall
not be entitled to delay or prevent any such scheduled release.  Notwithstanding
the foregoing, with respect to a Participant that has delivered an Excess Sale
Notice pursuant to Section 3.1(h) prior to such Release Date; the number of
Equity Securities to be released to such Participant as of such Release Date and
each subsequent Release Date shall be reduced by the number of shares by which
such Participant exceeded the maximum number of Equity Securities that it was
entitled to sell pursuant to Section 3.1(h); provided, however, that all
remaining Eligible Securities shall be released to such Participant on October
23, 2016 regardless of any Excess Sale Notice that has previously been
delivered.

(f) Approximately five Business Days prior to each Release Date, the Company
shall deliver to each Participant a notice setting forth (i) the number of
Equity Securities, if any, to be made available for Transfer on such Release
Date, and (ii) the anticipated date on which the legend required by Section 3.4
of the Agreement will be removed from such securities.  On each Release Date,
the Company shall instruct its transfer agent to remove the legend required by
Section 3.4 of the Agreement from the number of Equity Securities, if any, to be
made available for Transfer by a Participant on such Release Date.

(g) During the Transfer Restriction Period, if any Equity Securities released
pursuant to the Alternative Transfer Protocol or Section 3.1(e) are distributed
or otherwise Transferred by a Participant to its members, limited partners or
other equity holders, such Participant shall provide the Company with written
notice within 24 hours after such distribution or transfer.

(h) Notwithstanding anything herein to the contrary, during the Transfer
Restriction Period, the maximum number of Equity Securities that a Participant
Group shall be entitled to sell, directly or indirectly in any single
transaction or series of related transactions, shall be the greater of (i)
1,000,000 shares of Common Stock, and (ii) the average daily trading volume of
the Common Stock for the 30 days immediately preceding such sale; provided, that
the foregoing limitations shall not apply to (x) transactions made pursuant to
Section 3.1(a)(B) and (F), or (y) distributions or other Transfers by a
Participant to its members, limited partners or other equity holders or any
subsequent sale or Transfer by such members, limited partners or other equity
holders.  For the avoidance of doubt, sales made (i) pursuant to an existing
10b5-1 plan, (ii) to multiple buyers who are not Affiliates of one another, or
(iii) under separate sale agreements at different prices, in each case, shall
not be considered a “series of related transactions” for the purposes of this
Section 3.1(h).  If any Participant makes any sale in violation of this Section
3.1(h), such Participant shall deliver a notice to the Company promptly (and any
in event with five (5) Business Days) after discovering such violation (the
“Excess Sale Notice”).

(i) For the avoidance of doubt, shares of Common Stock acquired by a Participant
after the date of the Amendment, including but not limited to upon the vesting
of derivative securities, shall not constitute Equity Securities for purposes of
the Stockholders Agreement and shall not be subject to any restrictions
contained in the Stockholders Agreement.

4. Coordinated Block Trades.  The Stockholders Agreement is hereby amended to
add Section 3.6 as set forth below:

3.6 Coordinated Block Trades.

(a) Block Trade Request.  If at any time during the Transfer Restriction Period,
the Company shall receive a written request from Participants who are holders of
at least 25% of Eligible Securities (the “Requesting Participants”) that the
Company facilitate a block trade (the “Block Trade Request”), then the Company
shall (i) within five days, give written notice of the proposed block trade to
all other Participants (a “Block Trade Notice”), and (ii) use all commercially
reasonable efforts to effect the block trade and, if applicable, the
registration under the Securities Act of the Equity Securities that the Company
has been so requested to register by the Execution Committee on behalf of the
Requesting Participants and any other Participants (each, an “Additional
Participant” and together with the Requesting Participants, the “Electing
Participants”) joining in such Block Trade Request (as is specified in a written
request by each such Additional Participant received by the Company within five
days after delivery of the Block Trade Notice and specifying the number of
Equity Securities held by such Participant to be included in the block trade) in
accordance herewith as soon as practicable after receipt of the Block Trade
Request, provided, that if the Execution Committee determines to exclude an
Electing Participant under Section 3.6(c) hereof, the Company shall have no
obligation to effectuate the Coordinated Block Trade as to such excluded
Electing Participant.

4

--------------------------------------------------------------------------------

 

(b) Limitations on Coordinated Block Trades.

(i) Block Trade Request.  Each Block Trade Request shall include the following
information:  (i) the identity of the Requesting Participants; and (ii) the
desired number of Equity Securities to be sold by each Requesting
Participant.  In addition, the Requesting Participants shall promptly provide
any supplemental information reasonably requested by the Company with respect to
the proposed block trade.

(ii) Delay Limitation.  If the Company shall furnish to the Requesting
Participants a certificate signed by the Company’s Chief Executive Officer or
Chairman of the Board of Directors stating that in the good faith judgment of
the Board of Directors of the Company that at the time requested it would (A) be
materially detrimental to the Company and its stockholders or (B) violate
applicable law for such Block Trade Request to be effected at such time, then
the Company shall have the right to defer such Block Trade Request for a period
of not more than 60 days after receipt thereof, provided that such right to
delay pursuant to clause (A) above shall be exercised by the Company not more
one time during the Restricted Period.

(iii) Block Trade Advisor.  All Coordinated Block Trades shall be coordinated
through Solebury Capital Group LLC or such other advisor as may be selected by
Electing Participants holding more than 50% of the Equity Securities requested
to be included in such block trade (the “Advisor”).  Any and all compensation,
fees and other expenses of the Advisor shall be paid by the Electing
Participants, pro rata, based on the number of shares to be sold by each
Electing Participant in a Coordinated Block Trade.

(c) Execution Committee.  Whenever a Block Trade Request is made, the Execution
Committee shall coordinate with the Advisor and the Company Representative to
administer the Coordinated Block Trade requested thereunder, and shall have the
sole and exclusive authority to:

(i) Determine whether a Coordinated Block Trade will be registered with the
Securities and Exchange Commission;

(ii) Exclude certain of the Electing Participants from a Coordinated Block Trade
if their participation would adversely affect the quantity of shares that could
be offered, the price per share that could be demanded or the ability to
consummate the Coordinated Block Trade in compliance with applicable law, based
on (A) their status as an “affiliate” of the Company (as defined in Rule
144(a)(1) of the Securities Act), or (B) their possession of material nonpublic
information, in which case such excluded Participant shall no longer be an
Electing Participant with respect to such Coordinated Block Trade;

(iii) Set the price per share of Common Stock to be sold in a Coordinated Block
Trade;

(iv) Establish the number of shares of Common Stock to be sold in a Coordinated
Block Trade, subject to any required Cutback; and

(v) Make decisions, in consultation with the Advisor and any participating
Counterparties, with respect to the timing of a Coordinated Block Trade.

(d) Priority.  If the Execution Committee, in consultation with the Advisor,
shall give written advice to the Electing Participants and the Company that, in
their opinion, market conditions dictate that no more than a specified maximum
number of securities  (the “Maximum Number”) could successfully be included as
part of a Coordinated Block Trade without having an adverse effect on the
success of such block trade (including, without limitation, an impact on the
selling price or the number of Equity Securities that may be sold within a price
range acceptable to the Execution Committee), then the Coordinated Block Trade
shall be required to include only such number of securities as is equal to the
Maximum Number (the “Cutback”); provided, however, that no Management Member (as
defined in the Registration Rights Agreement) will be entitled to participate in
any Coordinated Block Trade if the Execution Committee, in consultation with the
Advisor, shall determine in good faith that the participation of such Management
Member would adversely affect the marketability of the securities being sold. In
the event that a Cutback results in the actual inclusion of less than all of the
Equity Securities designated for inclusion in a Coordinated Block Trade by the
Electing Participants, then the number of Equity Securities that will be
included in such block trade shall be shared pro rata among the Electing
Participants based on the relative number of Eligible Securities held by each
such Electing Participant.

(e) Registered Offering.  In the event of a registered Coordinated Block Trade,
the right of any an Electing Participant to be included in such transaction
pursuant to this Section 3.6 shall be conditioned upon such Participant’s
acceptance of the terms of the registered Coordinate Block Trade as agreed upon
between the Company and the Counterparty; execution of an underwriting agreement
or similar agreement in customary form with such Counterparty, as approved by
the Company and the Execution Committee; and the inclusion of such Electing
Participant’s Equity Securities in the registered Coordinated Block Trade to the
extent provided in this Agreement.

5

--------------------------------------------------------------------------------

 

(f) Trade Expenses.  The Company shall pay all Trade Expenses incurred in
connection with all Coordinated Block Trades.  Notwithstanding the foregoing,
the Company shall not be required to pay for any Trade Expenses of any
Coordinated Block Trade initiated by the Requesting Participants that is
subsequently withdrawn at the request of Electing Participants holding a
majority of the Equity Securities requested to be included in such block trade
(in which case all of the Electing Participants shall bear such expenses pro
rata based upon the number of Equity Securities that were to be sold in the
withdrawn Coordinated Block Trade); provided, however, that the Participants
shall not be required to pay any of such Trade Expenses if (i) at the time of
such withdrawal the Participants have learned of a material and adverse change
in the condition, business or prospects of the Company from that known to the
Participants at the time of their request and they have withdrawn the request
with reasonable promptness following disclosure by the Company of such material
and adverse change, (ii) the request has been withdrawn following a Cutback
determination pursuant to Section 3.6(d) or (iii) the request has been withdrawn
as a result of a failure of a registered Coordinated Block Trade to be effected
(A) as provided in Section 3.6(g) or (B) as a result of the Company’s violation
of this Agreement.

(g) Effective Registration Statement.  A registered Coordinated Block Trade
shall not be deemed to have been effected unless the registration statement
filed with respect thereto in accordance with the Securities Act has become
effective with the Commission and kept effective in accordance with the
provisions of Section 3.1(c) of the Registration Rights Agreement.
Notwithstanding the foregoing, a registration statement will not be deemed to
have become effective if (i) after it has become effective with the Commission,
such registration is made subject to any stop order, injunction, or other order
or requirement of the Commission or other governmental agency or any court
proceeding for any reason other than a misrepresentation or omission by any
Participant, or (ii) the conditions to closing specified in the purchase
agreement, underwriting agreement or similar agreement entered into in
connection with such registration are not satisfied, other than solely by reason
of some act or omission by any Participant.

(h) Jurisdictional Limitations.  All Coordinated Block Trades shall be subject
to Section 2.6 (Jurisdictional Limitations) of the Registration Rights
Agreement.

(i) Registered Offerings.  Registered Coordinated Block Trades shall be subject
to Article III (Registration Procedures), Article IV (Underwritten Offerings)
and Article V (Indemnification and Contribution) of the Registration Rights
Agreement, and all Participants shall be bound by the provisions of Section
4.2(a) of the Registration Rights Agreement irrespective of whether they are
participating in a Coordinated Block Trade; provided, that Section 4.2(a) shall
not impose any restrictions that would require the termination, amendment or
other modification of an existing 10b5-1 plan of any Participant.

(j) Incorporation of Provisions from Registration Rights Agreement.  For the
purposes of this Section 3.6, all provisions of the Registration Rights
Agreement incorporated by reference herein shall be deemed to be so incorporated
with the following substitutions of defined terms:

(i) All references to an “Incidental Registration” or “Requested Registration”
in the Registration Rights Agreement shall be deemed to instead be references to
a “Block Trade Request,” as defined herein;

(ii) Unless otherwise set forth in this Section 3.6, all references to “Holders”
in the Registration Rights Agreement shall be deemed to instead be references to
the “Participants” as defined herein;

(iii) All references to “Registrable Securities” in the Registration Rights
Agreement shall be deemed to instead be references to “Equity Securities,” as
defined herein;

(iv) All references to “Investor Registrable Securities” and “Management Member
Registrable Securities” in the Registration Rights Agreement shall be deemed to
instead be references to “Equity Securities,” as defined herein;

(v) All references to “Section 2.1” in the Registration Rights Agreement shall
be deemed to instead be references to “Section 3.6” of the Agreement;

(vi) All references to “the holders of a majority of Registrable Securities
requested to be included in such registration,” or phrases of similar meaning in
the Registration Rights Agreement shall be deemed to instead be references to
the “Execution Committee,” as defined herein; and

(vii) All references to “participating Holders,” “Holders participating in such
registration,” or phrases of similar meaning in the Registration Rights
Agreement shall be deemed to instead be references to the “Electing
Participants,” as defined herein.

6

--------------------------------------------------------------------------------

 

(k) Other Block Trades.  For the avoidance of doubt, nothing herein is intended
to, or shall be interpreted to, restrict the ability of one or more Participants
to arrange or consummate block trades that do not qualify as Coordinated Block
Trades with respect to Equity Securities that have been released pursuant to the
Alternative Transfer Protocol or Section 3.1(e), subject to compliance with
Applicable Law.   Any such block trades will be subject to the limitation set
forth in Section 3.1(h), but such block trades will not be subject to any
provisions of this Section 3.6.

(l) Exculpation; Indemnity.  No member of the Execution Committee shall be
liable to the Company or any Participant for any loss, damage or claim incurred
by reason of any act or omission performed or omitted by such Execution
Committee member in a manner believed to be within the scope of authority
conferred on the Execution Committee by this Amendment.  The Electing
Participants agree to indemnify, defend and hold harmless each member of the
Execution Committee from and against any and all losses, liabilities, damages,
claims, penalties, fees, costs and expenses (including legal fees)
(collectively, “Losses”) arising out of or in connection with the acts or
omissions of the Execution Committee, in each case as such Loss is suffered or
incurred; provided, that in the event that any such Loss is finally adjudicated
to have been directly caused by the willful misconduct of any member of the
Execution Committee, such member will reimburse the Electing Participants the
amount of such indemnified Loss to the extent attributable to such willful
misconduct.

5. Amendments. The first sentence of Section 4.5 of the Stockholders Agreement
(Amendment; Waivers, etc.) is hereby amended, restated, and replaced in its
entirety as set forth below:

The provisions of Articles I, III and IV of this Agreement may be amended, and
the Company and any Participant may take any action herein prohibited, or omit
to perform any act herein required to be performed by it, if and only if any
such amendment, action or omission to act, has been approved by holders of a
majority of the Equity Securities held by Participants; provided, however, that
any such amendment, action or omission that would extend the restrictions
hereof, impose new obligations or restrictions on any Participant, or reduce the
number of Equity Securities that may be Transferred by any Participant shall
require the approval of each such Participant that would be adversely affected
thereby.

6. Miscellaneous.

a. Terms Generally.  The words “hereby,” “herein,” “hereof,” “hereunder” and
words of similar import refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which such word appears.  All
references herein to the preamble, recitals, Articles and Sections shall be
deemed references to the preamble, recitals, Articles and Sections of the
Stockholders Agreement unless the context shall otherwise require.  The words
“include,” “includes” and “including” shall mean “including without
limitation.”  The definitions given for terms in the Stockholders Agreement and
this Amendment shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  References herein to any
agreement or letter shall be deemed references to such agreement or letter as it
may be amended, restated or otherwise revised from time to time.

b. No Further Amendments.  Except as expressly amended hereby, the provisions of
the Stockholders Agreement are, and will remain, unmodified and in full force
and effect.  Unless the context requires otherwise, references in the
Stockholders Agreement to “the date hereof,” “the date of this Agreement” or
similar references will continue to refer to October 22, 2014.

c. Notices.  All notices, requests, demands, waivers and other communications
required or permitted to be delivered under this Amendment shall be given in the
manner set forth in Section 4.9 of the Stockholders Agreement.

d. Amendment Expenses.  The Company shall pay the reasonable attorney’s fees and
expenses incurred in connection with the negotiation and consummation of this
Amendment of Latham & Watkins, LLP, as counsel to the Participants party to this
Amendment.  The fees and expenses of any other advisor, including alternate
legal counsel, shall be borne by the Participant(s) incurring such costs and
shall not be paid or reimbursed by the Company.

e. Severability.  Any term or provision of this Amendment that is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering invalid, illegal or unenforceable the remaining terms and
provisions of this Amendment or affecting the validity, illegality or
enforceability of any of the terms or provisions of the Stockholders Agreement,
as amended hereby, in any other jurisdiction.  If any provision of this
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.  Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Amendment so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated herein are
consummated as originally contemplated to the fullest extent possible.

7

--------------------------------------------------------------------------------

 

f. Headings.  The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

g. Governing Law.  This Amendment will be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles or rules of conflicts of law
to the extent such principles or rules are not mandatorily applicable by statute
and would require the application of the laws of another jurisdiction).

h. Counterparts; Facsimile Signatures.  This Amendment may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  This Amendment may be executed by
facsimile signature(s).

i. Other Amendments.  Section 4.5 of the Stockholders Agreement, as amended by
this Amendment, shall also apply to any amendments to this Amendment.

[Signature Page Follows.]

 

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment by
their authorized representatives as of the date first above written.

 

ZAYO GROUP HOLDINGS, INC.

 

By:

 

/s/ Dan Caruso

 

 

Name: Dan Caruso

 

 

Title:  Chief Executive Officer

 

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

COLUMBIA CAPITAL EQUITY PARTNERS IV (QP), L.P.

 

By: Columbia Capital Equity Partners IV, L.P., its general partner

 

By:  Columbia Capital IV, LLC, its general partner

 

By:

 

/s/ Donald A. Doering

Name:

 

Donald A. Doering

Title:

 

Executive Vice President

 

COLUMBIA CAPITAL EQUITY PARTNERS IV (QPCO), L.P.

 

By:  Columbia Capital Equity Partners IV, L.P., its general partner

 

By:  Columbia Capital IV, LLC, its general partner

 

By:

 

/s/ Donald A. Doering

Name:

 

Donald A. Doering

Title:

 

Executive Vice President

 

COLUMBIA CAPITAL EMPLOYEE INVESTORS IV, L.P.

 

By:  Columbia Capital IV, LLC, its general partner

 

By:

 

/s/ Donald A. Doering

Name:

 

Donald A. Doering

Title:

 

Executive Vice President

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

 

 

COLUMBIA CAPITAL EQUITY PARTNERS III (QP), L.P.

 

By:  Columbia Capital Equity Partners III, L.P., its general partner

 

By:  Columbia Capital III, LLC, its general partner

 

By:

 

/s/ Donald A. Doering

Name:

 

Donald A. Doering

Title:

 

Executive Vice President

 

COLUMBIA CAPITAL EQUITY PARTNERS III (CAYMAN), L.P.

 

By:  Columbia Capital Equity Partners (Cayman) III, LTD, its general partner

 

By:  Columbia Capital Equity Partners III, L.P., its sole shareholder

 

By:  Columbia Capital III, LLC, its general partner

 

By:

 

/s/ Donald A. Doering

Name:

 

Donald A. Doering

Title:

 

Executive Vice President

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

COLUMBIA CAPITAL EQUITY PARTNERS III (AI), L.P.

 

By:  Columbia Capital Equity Partners III, L.P., its general partner

 

By:   Columbia Capital III, LLC, its general partner

 

By:

 

/s/ Donald A. Doering

Name:

 

Donald A. Doering

Title:

 

Executive Vice President

 

COLUMBIA CAPITAL INVESTORS III, LLC

 

By:  Columbia Capital Equity Partners III, L.P., its managing member

 

By:  Columbia Capital III, LLC, its general partner

 

By:

 

/s/ Donald A. Doering

Name:

 

Donald A. Doering

Title:

 

Executive Vice President

 

COLUMBIA CAPITAL EMPLOYEE INVESTORS III, LLC

 

By:  Columbia Capital Equity Partners III, L.P., its managing member

 

By:  Columbia Capital III, LLC, its general partner

 

By:

 

/s/ Donald A. Doering

Name:

 

Donald A. Doering

Title:

 

Executive Vice President

 

M/C VENTURE PARTNERS V, L.P.

 

By:  M/C VP V, LLC, its general partner

 

By:

 

/s/ Gillis S. Cashman

Name:

 

Gillis S. Cashman

Title:

 

Manager

 

M/C VENTURE PARTNERS VI, L.P.

 

By:  M/C VP VI, LLC, its general partner

 

By:  M/C Venture Partners, LLC, its general partner

 

By:

 

/s/ Gillis S. Cashman

Name:

 

Gillis S. Cashman

Title:

 

Manager

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

M/C VENTURE INVESTORS, L.L.C.

 

By:

 

/s/ Gillis S. Cashman

Name:

 

Gillis S. Cashman

Title:

 

Manager

 

 

 

CHESTNUT VENTURE PARTNERS, L.P.

 

By:  Chestnut Street Partners, Inc., its general partner

 

By:

 

/s/ David D. Croll

Name:

 

David D. Croll

Title:

 

President

 

CORELINK DATA CENTERS, LLC

 

By:  M/C VP VI, LLC, its general partner

 

By:  M/C Venture Partners, LLC, its general partner

 

By:

 

/s/ Gillis S. Cashman

Name:

 

Gillis S. Cashman

Title:

 

Manager

 

OAK INVESTMENT PARTNERS, XII, LIMITED PARTNERSHIP

 

By:  Oak Associates XII, LLC, its general partner

 

By:

 

/s/ Edward F. Glassmayer

Name:

 

Edward F. Glassmayer

Title:

 

Managing Partner

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

CENTENNIAL VENTURES VII, L.P.

 

 

 

By:  Centennial Holdings VII, LLC, it general partner

 

By:

 

/s/ Steven C. Halstedt

Name:

 

Steven C. Halstedt

Title:

 

Managing Director

 

CENTENNIAL ENTREPRENEURS FUND VII, L.P.

 

 

 

By:  Centennial Holdings VII, LLC, it general partner

 

By:

 

/s/ Steven C. Halstedt

Name:

 

Steven C. Halstedt

Title:

 

Managing Director

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

CHARLESBANK EQUITY FUND VI, LIMITED PARTNERSHIP

 

By:  Charlesbank Equity Fund VI GP, Limited Partnership, its general partner

 

By:  Charlesbank Capital Partners, LLC, its general partner

 

By:

 

/s/ Michael Choe

Name:

 

Michael Choe

Title:

 

Managing Director

 

By:

 

/s/ Joshua A. Klevens

Name:

 

Josh Klevens

Title:

 

Managing Director

 

CB OFFSHORE EQUITY FUND VI, L.P.

 

By:  Charlesbank Equity Fund VI GP, Limited Partnership, its managing general
partner

 

By:  Charlesbank Capital Partners, LLC, its general partner I

 

By:

 

/s/ Michael Choe

Name:

 

Michael Choe

Title:

 

Managing Director

 

By:

 

/s/ Joshua A. Klevens

Name:

 

Josh Klevens

Title:

 

Managing Director

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

CHARLESBANK EQUITY COINVESTMENT FUND VI, LIMITED PARTNERSHIP

 

By:  Charlesbank Equity Fund VI GP, Limited Partnership, its general partner

 

By:  Charlesbank Capital Partners, LLC, its general partner

 

 

By:

 

/s/ Michael Choe

Name:

 

Michael Choe

Title:

 

Managing Director

 

By:

 

/s/ Joshua A. Klevens

Name:

 

Josh Klevens

Title:

 

Managing Director

 

CHARLESBANK COINVESTMENT PARTNERS, LIMITED PARTNERSHIP

 

By:  Charlesbank Capital Partners, LLC, its general partner

 

By:

 

/s/ Michael Choe

Name:

 

Michael Choe

Title:

 

Managing Director

 

By:

 

/s/ Joshua A. Klevens

Name:

 

Josh Klevens

Title:

 

Managing Director

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY PRIVATE MARKETS FUND IV LP

 

By:  Morgan Stanley PMF IV GP LP, its general partner

 

By:  Morgan Stanley Alternative Investments LLC, its general partner

 

By:

 

/s/ Matthew Allen

Name:

 

Matthew Allen

Title:

 

Executive Director

 

VIJVERPOORT HUIZEN C.V.

 

By:  Morgan Stanley Alternative Investment Partners LP, its general partner

 

By:  Morgan Stanley AlP GP LP, its general partner

 

By:  Morgan Stanley Alternative Investments LLC, its general partner

 

By:

 

/s/ Matthew Allen

Name:

 

Matthew Allen

Title:

 

Executive Director

 

GTB CAPITAL PARTNERS LP

 

By:  GTB Capital Partners GP LP, its general partner

 

By:  Morgan Stanley Alternative Investments LLC, its general partner

 

By:

 

/s/ Matthew Allen

Name:

 

Matthew Allen

Title:

 

Executive Director

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

DELTA-V CAPITAL 2011, LP

 

By:  Delta-v Capital 2011 Holdings, LP, its general partner

 

By:  Delta-v Capital 2011 Holdings, LLC, its general partner

 

By:

 

/s/ Rand Lewis

Name:

 

Rand Lewis

Title:

 

Managing Director

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

GTCR FUND X/A LP

 

By:  GTCR Partners X/A&C LP, its general partner

 

By:  GTCR Investment X LLC, its general partner

 

By:

 

/s/ Philip A. Canfield

Name:

 

Philip A. Canfield

Title:

 

Manager

 

GTCR FUND X/C LP

 

By:  GTCR Partners X/A&C LP, its general partner

 

By:  GTCR Investment X LLC, its general partner

 

By:

 

/s/ Philip A. Canfield

Name:

 

Philip A. Canfield

Title:

 

Manager

 

GTCR CO-INVEST X LP

 

By:  GTCR Investment X LLC, its general partner

 

By:

 

/s/ Philip A. Canfield

Name:

 

Philip A. Canfield

Title:

 

Manager

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

GTCR INVESTORS (CII) LP

 

By:  GTCR Partners X/A&C LP, its general partner

 

By:  GTCR Investment X LLC, its general partner

 

By:

 

/s/ Philip A. Canfield

Name:

 

Philip A. Canfield

Title:

 

Manager

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

DAN CARUSO
BEAR EQUITY, LLC
BEAR INVESTMENTS, LLLP
VP HOLDINGS, LLC

DPC PAPA BEAR ENTERPRISES LLC

 

By:

 

/s/ Dan Caruso

 

 

Name:Dan Caruso

 

KEN DESGARENNES
TABLEROCK INVESTMENTS, LLC
TABLEROCK INVESTMENTS II, LLC

 

By:

 

/s/ Ken desGarennes

 

 

Name: Ken desGarennes

 

JOHN SCARANO
ESU INVESTMENTS, LLC
SCARANO 2014 GRAT #1

 

By:

 

/s/ John Scarano

 

 

Name: John Scarano

 

MATT ERICKSON
MRE 2014 GRAT

 

By:

 

/s/ Matt Erickson

 

 

Name: Matt Erickson

 



[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

CHRIS MORLEY

MANGO 2014 GRANTOR RETAINED

ANNUITY TRUST

MANGO HOLDINGS, LLC

 

By:

 

/s/ Chris Morley

 

 

Name: Chris Morley

 

DAVID HOWSON

BON FAMILLE 2014 IRREVOCABLE TRUST

 

By:

  

/s/ David Howson

 

 

Name: David Howson

 

GLENN RUSSO

GSR 2014 GRAT

 

By:

 

/s/ Glenn Russo

 

 

Name: Glenn Russo

 

 

 

SANDI MAYS

 

 

 

/s/ Sandi Mays

 

CHRIS MURPHY

CHRISTOPHER G. MURPHY 2014 GRANTOR RETAINED ANNUITY TRUST

 

By:

 

/s/ Chris Murphy

 

 

Name: Chris Murphy

 

 

 

 

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

JASON TIBBS

 

/s/ Jason Tibbs

 

JAMES NOLTE

 

/s/ James Nolte

 

SCOTT BEER

 

/s/ Scott Beer

 

TIM GENTRY

 

/s/ Tim Gentry

 

GREG HADLOCK

 

/s/ Greg Hadlock

 

FRITZ HENDRICKS

 

/s/ Fritz Hendricks

 

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

 

GILLIS CASHMAN

 

/s/ Gillis Cashman

 

STEPHANIE COPELAND

 

/s/ Stephanie Copeland

 

STEPHANIE COMFORT

 

/s/ Stephanie Comfort

 

 

RICK CONNOR

 

/s/ Rick Connor

 

DON GIPS

 

/s/ Don Gips

 

LINDA ROTTENBERG

 

/s/ Linda Rottenberg

 

 

 

[Signature Page to First Amendment to Stockholders Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

ELIGIBLE SECURITIES TO BE RELEASED AT EACH RELEASE DATE

 

 

 

 

 

 

 

 

 

 

 

Release Date Eligible Transfers

 

 

 

Restricted Shares Beneficially Owned at 9/11/15

 

 

Release of Equity Securities under the Alternative Transfer Protocol

 

 

November 15,

2015

10%

 

 

February 16,

2016

20%

 

 

May 16,

2016

20%

 

 

September  16,

2016

25%

 

 

October 23,

2016

25%

 

Columbia Capital

 

 

21,288,606

 

 

 

2,681,096

 

 

 

1,860,751

 

 

 

3,721,502

 

 

 

3,721,502

 

 

 

4,651,878

 

 

 

4,651,878

 

M/C Partners

 

 

20,997,419

 

 

 

2,644,834

 

 

 

1,835,259

 

 

 

3,670,517

 

 

 

3,670,517

 

 

 

4,588,146

 

 

 

4,588,146

 

Oak Investment Partners

 

 

22,446,773

 

 

 

2,899,556

 

 

 

1,954,722

 

 

 

3,909,443

 

 

 

3,909,443

 

 

 

4,886,804

 

 

 

4,886,804

 

Battery Ventures

 

 

12,373,981

 

 

 

1,533,366

 

 

 

1,084,062

 

 

 

2,168,123

 

 

 

2,168,123

 

 

 

2,710,154

 

 

 

2,710,154

 

Investment Funds affiliated with Centennial Ventures

 

 

7,344,356

 

 

 

944,701

 

 

 

639,966

 

 

 

1,279,931

 

 

 

1,279,931

 

 

 

1,599,914

 

 

 

1,599,914

 

Charlesbank Capital Partners

 

 

19,832,868

 

 

 

2,538,051

 

 

 

1,729,482

 

 

 

3,458,963

 

 

 

3,458,963

 

 

 

4,323,704

 

 

 

4,323,704

 

Portfolios managed by Morgan Stanley Alternative Investment Partners

 

 

6,714,590

 

 

 

867,355

 

 

 

584,724

 

 

 

1,169,447

 

 

 

1,169,447

 

 

 

1,461,809

 

 

 

1,461,809

 

Delta V

 

 

492,634

 

 

 

59,406

 

 

 

433,228

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTCR

 

 

45,654,305

 

 

 

4,811,907

 

 

 

4,084,240

 

 

 

8,168,480

 

 

 

8,168,480

 

 

 

10,210,600

 

 

 

10,210,600

 

Dan Caruso

 

 

9,577,135

 

 

 

954,524

 

 

 

862,261

 

 

 

1,724,522

 

 

 

1,724,522

 

 

 

2,155,653

 

 

 

2,155,653

 

Rick Connor

 

 

146,228

 

 

 

16,750

 

 

 

129,478

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Don Gips

 

 

20,583

 

 

 

1,808

 

 

 

18,775

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Linda Rottenberg

 

 

19,273

 

 

 

1,524

 

 

 

17,749

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stephanie Comfort

 

 

21,866

 

 

 

1,926

 

 

 

19,940

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ken desGarennes

 

 

2,607,643

 

 

 

276,449

 

 

 

500,000

 

 

 

500,000

 

 

 

500,000

 

 

 

582,799

 

 

 

248,396

 

Matt Erickson

 

 

1,055,319

 

 

 

109,866

 

 

 

500,000

 

 

 

445,453

 

 

 

 

 

 

 

 

 

 

 

 

 

Chris Morley

 

 

641,036

 

 

 

67,860

 

 

 

500,000

 

 

 

73,176

 

 

 

 

 

 

 

 

 

 

 

 

 

Stephanie Copeland

 

 

129,668

 

 

 

13,626

 

 

 

116,042

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other current and former Management

 

 

3,675,795

 

 

 

390,643

 

 

 

3,285,152

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John Scarano

 

 

2,205,746

 

 

 

237,384

 

 

 

500,000

 

 

 

500,000

 

 

 

500,000

 

 

 

468,362

 

 

 

 

 

All Shareholder Agreement Participants

 

 

177,245,824

 

 

 

21,052,632

 

 

 

20,655,828

 

 

 

30,789,558

 

 

 

30,270,929

 

 

 

37,639,821

 

 

 

36,837,056

 

 

 